Exhibit 10.1

EXECUTION VERSION

THIS AMENDMENT AGREEMENT (this Amendment Agreement) is made on October 24, 2013

BETWEEN

 

(1) JPMORGAN CHASE BANK, N.A., LONDON BRANCH (JPMCB) and

 

(2) RACE STREET FUNDING LLC (Race Street),

(each a Party and together the Parties)

WHEREAS

The Parties entered into an amended and restated Global Master Repurchase
Agreement, dated as of April 23, 2013 (together with all annexes thereto and
confirmations exchanged thereunder, the GMRA).

This Amendment Agreement amends the GMRA. Capitalized terms used, but not
defined, in this Amendment Agreement shall have the meanings set forth in the
GMRA.

IT IS AGREED:

1. In consideration of the mutual agreements in this Clause, the Parties hereby
agree to amend Annex 1 of the GMRA (Annex 1) and Annex III of the GMRA (Annex
III) as set forth below. The amendment shall have effect from and including
October 24, 2013 (the Effective Date).

 

(a) Clause 6(e) of Annex 1 shall be deleted in its entirety and replaced with:

“Initial Adjusted Net Worth. (i) On the date hereof, the Adjusted Net Worth of
the Initial Assets is at least $600,000,000, (ii) on the date that is 60 days
after the date hereof, the Adjusted Net Worth of the Collateral is at least
$814,000,000 and (iii) on October 24, 2013 (the “Amendment Effective Date”) the
Adjusted Net Worth of the Collateral is at least $720,000,000.”

 

(b) Clause 6(g) of Annex 1 shall be deleted in its entirety and replaced with:

“Collateral Minimum. The Adjusted Net Worth of the Collateral will, at all
times, exceed (i) on the date hereof until the date that is 60 days after the
date hereof, $600,000,000, (ii) on or after the date that is 60 days after the
date hereof until the Amendment Effective Date, $678,000,000 and (iii) on and
after the Amendment Effective Date, $648,000,000 (subclauses (i), (ii) and
(iii), collectively, the “Collateral Minimum”).”

 

(c) Clause (6)(o)(i) of Annex 1 shall be deleted in its entirety and replaced
with:

“distributions to any Member (as defined in the LLC Agreement) of Party B in
cash or Collateral Assets where such distribution is payable solely from
(x) income or dividends received by Party B on the Collateral, (y) monies
representing capital appreciation received with respect to Collateral that has
matured or has been transferred pursuant to this Agreement, or (z) any
Collateral, regardless of the applicability of clause (x) or (y), if after such
distribution the Adjusted Net Worth of the Collateral would be at least equal to
$720,000,000) (except that (i) for a period from 60 days after the date hereof,
such limit shall be $678,000,000 and (ii) for a



--------------------------------------------------------------------------------

period from and after 60 days after the date hereof until the Amendment
Effective Date, such limit shall be $814,000,000); provided, Party B is
prohibited from making any distribution in accordance with this subclause
(i) unless immediately prior to and immediately after giving effect to such
distribution the Adjusted Net Worth of the Collateral will be greater than the
Collateral Minimum;”

 

(d) Clause 9(a) of Annex 1 shall be deleted in its entirety and replaced with:

“Adjusted Net Worth” on any date of determination is the Fair Market Value of
the Collateral in the Custodial Account at such time; provided, the Fair Market
Value of the Collateral will be adjusted by establishing a value of $0 for any
Collateral in excess of the following criteria (the “Concentration
Limitations”):

 

  (i) 8% Maximum – assets from one Obligor; provided, the Collateral may include
12% of assets of two separate Obligors and the Collateral may include 13% of
assets of one Obligor;

 

  (ii) 15% Maximum – Performing Common Equity, Preferred Stock and Structured
Finance Obligations and Finance Leases;

 

  (iii) 7.5% Maximum – Structured Finance Obligations and Finance Leases;

 

  (iv) 10% Maximum – Participations;

 

  (v) 0% Maximum – Uncovered Revolving or Delayed-Draw Assets; Non-Performing
Common Equity; Derivatives Transactions; debt or equity of affiliates of Party B
(including haircut of the repo); and

 

  (vi) 50% Maximum – Collateral that is not Bank Loans (i.e., Bank Loans must
constitute at least 50% of the Collateral).”

 

(e) Annex III shall be deleted in its entirety and replaced with a new Annex
III, which is attached hereto as a part of Exhibit A.

2. With effect from the Effective Date, this Amendment Agreement shall be read
with and construed as one document with, to the extent it amends, supplements or
varies, the GMRA.

3. Except as amended by Clause 1, the GMRA, as supplemented, varied or amended,
shall continue in full force and effect and shall not in any way be suspended,
terminated or discharged by the provisions of this Amendment Agreement.

4. Any reference in the GMRA to the “GMRA” will be construed as a reference to
the GMRA, as amended by this Amendment Agreement.

5. For convenience, a consolidated version of Annex 1, which incorporates the
amendments referred to in Clause 1 above, has been attached hereto as a part of
Exhibit A.

6. Each Party represents and warrants to each of the other Parties that:

 

(a) it has power to enter into and comply with its obligations under this
Amendment Agreement; and

 

(b) it has taken all necessary action to:

 

2



--------------------------------------------------------------------------------

  (i) authorize its entry into and compliance with its obligations under this
Amendment Agreement; and

 

  (ii) ensure that its obligations under this Amendment Agreement are valid,
legally binding and enforceable in accordance with their terms.

7. Each of the Parties acknowledges that it has entered into this Amendment
Agreement and has agreed to the amendments effected by this Amendment Agreement
in full reliance on the representations and warranties set forth in Clause 6
above and Clause 8 below.

8. Race Street represents and warrants to JPMCB that as of the date hereof,
after giving effect to the amendments set forth in Clause 1 above, (i) each of
the representations and warranties set forth in the GMRA are true and correct
and (ii) no Events of Default have occurred and are continuing.

9. This Amendment Agreement may be executed in any number of counterparts, and
by each party on separate counterparts. Each counterpart is an original, but all
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart of this Amendment Agreement by e-mail attachment or telecopy shall
be an effective mode of delivery.

10. This Amendment Agreement is governed by, and shall be interpreted in
accordance with, English law. Any matter, claim or dispute arising out of or in
connection with this Amendment Agreement, whether contractual or non-contractual
is to be governed by and determined in accordance with English law.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment Agreement on
the date recorded above.

 

JPMORGAN CHASE BANK, N.A., LONDON BRANCH By:  

/s/ Louis J. Cerrotta

Name:   Louis J. Cerrotta Title:   Executive Director RACE STREET FUNDING LLC
By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President

 

4



--------------------------------------------------------------------------------

Exhibit A

ANNEX 1

Supplemental Terms or Conditions

Paragraph references are to paragraphs in the Agreement.

 

1. The following elections shall apply:

 

(a) paragraph 1(c)(i). Buy/Sell Back Transactions may not be effected under this
Agreement, and accordingly the Buy/Sell Annex shall not apply.

 

(b) paragraph 1(c)(ii). Transactions in Net Paying Securities may not be
effected under this Agreement.

 

(c) paragraph 1(d). Agency Transactions may not be effected under this
Agreement, and accordingly the Agency Annex shall not apply.

 

(d) paragraph 1. Transactions in gilt-edged securities (as defined in the Gilts
Annex) may not be effected under this Agreement, and accordingly the Gilts Annex
shall not apply.

 

(e) paragraph 1. Transactions in Italian Bonds may not be effected under this
Agreement, and accordingly the Italian Annex shall not apply.

 

(f) paragraph 2(d). The Base Currency shall be U.S. Dollars.

 

(g) paragraph 2(p). Party A’s Designated Offices: London

Party B’s Designated Offices: Philadelphia

 

(h) paragraph 2(cc). The calculation of Market Value shall be determined in good
faith based on generally acceptable market practices and pricing sources for the
relevant Purchased Securities by Party A or as agreed to by the parties in the
related Confirmation.

 

(i) paragraph 2(rr). Spot Rate to be as in paragraph 2(rr).

 

(j) paragraph 3(b). Party A to deliver Confirmations.

 

(k) paragraph 4(b). Notices pursuant to Section 4 of the Agreement may be
delivered orally or by electronic mail to an address supplied by the other
party. The parties shall promptly confirm by electronic mail or other writing,
all margin calls communicated orally, provided that any failure or delay in the
provision of such electronic mail or written confirmation shall not
(i) invalidate such oral notice, (ii) excuse non-compliance with such margin
call, (iii) extend the time for compliance with such margin call or
(iv) constitute a breach of the Agreement.

 

(l)

paragraph 4(c). It is the intention of the parties that Party B will never have
the right to have margin posted to it by Party A (although it will have the
right, under proper circumstances to have Cash Margin repaid to it and
Equivalent Margin Securities transferred to it) and the parties agree that the
“Net Exposure” of Party B with respect

 

5



--------------------------------------------------------------------------------

  to Party A be the lesser of (a) the “Net Exposure” determined in accordance
with Section 4(c), and (b) Party B’s Net Margin posted to Party A.

 

(m) paragraph 4(f). Interest rate on Cash Margin for any given day will be the
U.S. Dollar Federal Funds rate for such day as determined by the Buyer in good
faith.

 

(n) paragraph 4(g). Delivery period for Margin Transfers to be the same day if
the request is made before 10:00 a.m. (NY time) on a Business Day and, if
requested after such time on such Business Day, the next Business Day. Margin
Transfers shall be comprised of Cash Margin or Margin Securities of the type and
combination as is agreed to by the party requesting the Margin Transfer.

 

(o) paragraph 6(j). Paragraph 6(j) shall apply and the events specified in
paragraph 10(a) identified for the purposes of paragraph (6)(j) shall be those
set out in paragraphs (i) – (x) of paragraph 10(a) of the Agreement.

 

(p) paragraph 10(a)(ii). Paragraph 10(a)(ii) shall apply.

 

(q) paragraph 14. For the purposes of paragraph 14 of this Agreement –

 

  (i) Address for notices and other communications for Party A –

 

Address:    JPMorgan Chase Bank, N.A., London Branch    125 London Wall   
London EC2Y 5AJ Attention:    Repo Settlements Telephone:    Stefano Bellani +44
20 7779 3140 – Trading    Nick Hamilton +44 1202 341280 – Operations For
Emerging Markets Business: Address:    JPMorgan Chase Bank, N.A., London Branch
   18 Christchurch Road, Floor 3    Bournemouth BH1 3BA, United Kingdom
Attention:    Confirmation Group Telephone:    +44 1202 342438 Facsimile:    +44
1202 347279

 

  (ii) Address for notices and other communications for Party B –

 

Address:    Race Street Funding LLC    Cira Centre, 2929 Arch Street, Suite 675
   Philadelphia, Pennsylvania 19104 Attention:    Gerald F. Stahlecker
Telephone:    (215) 495-1169 Telecopy:    (215) 222-4649

 

(r) paragraph 17. For the purposes of paragraph 17 of this Agreement –

 

  (i) Party A appoints JPMorgan Chase Bank, N.A. (London Branch) as its agent
for service of process;

 

  (ii) Party B appoints Race Street Funding LLC as its agent for service of
process.

 

6



--------------------------------------------------------------------------------

2. The following Supplemental Terms and Conditions shall apply.

Pursuant to the terms of paragraph 1 of the Agreement, Buyer and Seller agree to
be governed by the Supplemental Terms and Conditions stated herein. To the
extent that any provisions in these Supplemental Terms and Conditions are in
conflict with provisions contained in the Agreement, the provisions contained in
these Supplemental Terms and Conditions shall prevail.

Notwithstanding anything herein to the contrary, this Agreement shall amend and
restate the Global Master Repurchase Agreement, dated as of July 21, 2011,
between Party A and Party B (the “Initial Agreement”), and any obligations,
liabilities or rights of the parties under the Initial Agreement shall be deemed
to be assumed and incorporated herein, subject to the revised terms of this
Agreement.

 

(a) JPMorgan Chase Bank, N.A. in this Agreement refers to JPMorgan Chase Bank,
N.A. in its capacity as a principal acting through its London office and any
successor or assign.

 

(b) Each Party shall deliver to the other the following documents on or prior to
the execution of this Agreement:

 

Party A:   evidence of signing authority (including specimen of signature) Party
B:   (i) certified organizational documents, good standing certificate, lien
search results and evidence of signing authority (including specimen of
signature);   (ii)    opinion of counsel, in form and substance satisfactory to
Party A, relating to corporate and enforceability matters;   (iii)    opinion of
counsel, in form and substance satisfactory to Party A, relating to tax matters;
  (iv)    opinions of counsel, each in form and substance satisfactory to Party
A, relating to (i) non-consolidation matters, and (ii) true sale and security
interest matters herein; and   (v)    opinion of counsel, in form and substance
satisfactory to Party A, relating to securities contract matters.

 

(c) (i) Party A represents that it is organized under the laws of the United
States as a National Banking Association and that under United States and United
Kingdom tax law currently in effect, all payments by Party B to Party A pursuant
to this Agreement are exempt from withholding taxes and backup withholding
taxes.

(ii) Party B represents that it is a limited liability company organized under
the laws of Delaware that is disregarded as an entity separate from its owner,
FS Investment Corporation, for United States federal income tax purposes.

 

(d) Modifications to Payment and Transfer.

Notwithstanding anything to the contrary in this Agreement, in the case of a
transfer by Party A of its rights and obligations under this Agreement, Party B
shall not be

 

7



--------------------------------------------------------------------------------

required to pay additional amounts to any person in excess of the additional
amounts it would have been required to pay to Party A if no such transfer had
occurred.

 

(e) Additional Events of Default.

The following shall constitute Additional Events of Default with respect to
which Party B will be the Defaulting Party and shall be inserted following
Section 10(a)(x) of the Agreement:

 

  (xi) “Benefit plan investors” that are subject to the investment restrictions
set forth in the Employee Retirement Income Security Act of 1974 of the United
States of America, as amended (“ERISA”), own 25% or more of any class of equity
or membership interests in Party B or, for any reason, any Transaction
constitutes a “prohibited transaction” within the meaning of ERISA

 

  (xii) Adjusted Net Worth Test. On any date on which a determination of
Adjusted Net Worth is made pursuant to Section 6(f) of this Annex I, Party B
calculates that the Adjusted Net Worth of the Collateral is equal to or less
than the Collateral Minimum and Party B is unable to cure such deficiency within
two Business Days of such date of determination.

 

  (xiii) Restricted Payments and Investment Guidelines. Party B (1) makes any
Restricted Payment that is not expressly permitted under Section 6(o) of this
Annex I or (2) purchases or sells any Collateral other than pursuant to
transactions completed in accordance with the Investment Guidelines and
Section 8(b) of this Annex I.

 

  (xiv) Custodial Account. Any Collateral shall be removed, by Party B or
otherwise, from the Custodial Account at any time other than in accordance with
this Agreement.

 

  (xv) Fair Market Value Calculation Procedures. Party B amends the terms and
procedures for Fair Market Value Calculation Procedures contained in Annex II
without the written consent of Party A.

 

  (xvi) Repurchase Agreement. With respect to this Agreement, at any time when
this Agreement or any Transaction hereunder is outstanding, Party B disaffirms,
disclaims, repudiates or rejects, in whole or in part, or challenges the
validity of, this Agreement.

 

  (xvii) [Reserved]

 

  (xviii)

Other Violations. With respect to either the LLC Agreement, the Collateral
Management Agreement or the Asset Transfer Agreement, (x) Party B (1) violates
any provisions of such agreement or (2) amends such agreement, in each case of
(1) and (2), in a manner materially adverse to Party A, without the written
consent of Party A, or (y) Party B or any other party to the LLC Agreement,
Collateral Management Agreement or Asset Transfer Agreement, as applicable,
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, the LLC Agreement, Collateral Management Agreement or Asset
Transfer Agreement, as applicable; provided, notwithstanding the materiality
limits contained in subclause (x) above, Party B shall provide Party A with
notice of any amendment of the LLC Agreement, the Collateral Management
Agreement or the Asset Transfer

 

8



--------------------------------------------------------------------------------

  Agreement at least two Business Days prior to the execution thereof,
regardless of whether such amendment will materially adversely affect Party A.

With respect to Party A, only the events enumerated in paragraph 10(a)(i)
through 10(a)(vi) shall constitute Events of Default and, in the case of
paragraphs 10(a)(i) through (v) only if: (x) such event remains uncured at the
end of the third Business Day following the date on which notice of such failure
has been delivered to Party A and (y) is not excused by illegality,
impossibility or force majeure.

 

3. Limitation of Liability. Except as provided in Paragraph 10 of the Agreement
and in respect of any Transaction under this Agreement, no party shall be
required to pay or be liable to the other party for any consequential or
indirect damages, opportunity costs or lost profits, even if expressly advised,
or otherwise aware, of the possibility of such damages.

 

4. Netting of Payments and Deliveries.

As specified in the Agreement and for the avoidance of doubt, it is the intent
of the parties hereto that all cash amounts payable in the same currency on the
same day hereunder, whether as Income, cash proceeds of redemption of Purchased
Securities included in the definition of Equivalent Securities, Purchase Price,
Repurchase Price, Cash Margin or otherwise, should be netted off, and thus, if
on any date amounts would otherwise be payable in the same currency by each
party to the other, then, on such date, each party’s obligation to make payment
of any such amount will be automatically satisfied and discharged and, if the
aggregate amount that would otherwise be payable by one party exceeds the
aggregate amount that would otherwise be payable by the other party, replaced by
an obligation of the party with the larger aggregate amount payable to pay the
other party the excess of the larger aggregate amount over the smaller aggregate
amount.

It is the intent of the parties that if one Repurchase Transaction is maturing
and another Repurchase Transaction with respect to the same Purchased Securities
is commencing on the same day, the Buyer is authorised to retain the Purchased
Securities for the maturing Transaction to the extent necessary to satisfy the
obligation of the Seller to deliver Purchased Securities in respect of the new
Transaction.

 

5. Tax treatment of Transaction.

The parties agree to treat all Transactions under this Agreement as loans from
Party A to FS Investment Corporation for federal, state and local income and
franchise tax purposes.

 

6. Further Additional Representations, Warranties and Covenants

On the date hereof and each day this Agreement or any Transaction under this
Agreement is still outstanding, Party B represents, warrants and covenants as
follows:

 

(a)

Collateral Terms. Party B has good and marketable title to all properties and
assets (the “Initial Assets”) transferred to it under the Asset Transfer
Agreement, in each case free from liens, encumbrances and defects that would
affect Party A in any manner, including without limitation any effect on the
value thereof or interference with the use made or to be made thereof by it or
Party A’s security interest therein.

 

9



--------------------------------------------------------------------------------

  With respect to the Initial Assets and any cash and other properties and
assets acquired or received by Party B, including any Participations in any
properties or assets received by Party B, on or after the date hereof and
required to be pledged in favor of Party A (the “Further Assets” and,
collectively with the Initial Assets, the “Collateral” and any particular asset
that is part of the Collateral, a “Collateral Asset”), pursuant to the Asset
Transfer Agreement or otherwise (and for the avoidance of doubt, including
without limitation, any interest, principal, capital gain or realization,
dividend or other amount received with respect to any Collateral): (i) Party B
will have the power to grant a security interest to Party A in such Collateral
and will have taken all necessary actions to authorize the granting of such
security interest; (ii) Party B will be the sole owner of such Collateral, free
and clear of any security interest, lien, encumbrance or other restrictions
other than Permitted Liens; (iii) Party A will have a valid and perfected
security interest in such Collateral, subject to no prior security interest,
lien or encumbrance except for liens expressly permitted pursuant to this
Agreement; (iv) to the extent such Collateral can be credited to the Custodial
Account, the Collateral is held solely in the Custodial Account in accordance
with Section 7 of this Annex I and Party B has not transferred any Collateral
Asset out of the Custodial Account other than in accordance with the terms of
this Agreement; and (v) the performance by Party B of its obligations under this
Agreement will not result in the creation of any security interest, lien or
other encumbrance on any Collateral Asset other than (A) the security interest
granted pursuant to this Agreement and (B) Permitted Liens.

 

(b) Party B Status. Party B shall preserve and maintain its legal existence and
all of its material rights, privileges, licenses and franchises necessary for
operation of its business.

 

(c) Notices. Party B shall give notice to Party A promptly in writing upon the
occurrence of any of the following:

(i) any litigation, investigation, regulatory action or proceeding that is
pending or threatened by or against Party B in any federal or state court or
before any governmental authority which, if not cured or if adversely
determined, would reasonably be expected to have a material adverse effect on
Party A’s rights hereunder or constitute an Event of Default under this
Agreement; and

(ii) promptly upon receipt of notice or knowledge of any lien or security
interest (other than Permitted Liens) on, or claim asserted against, any of the
Purchased Securities, the Custodial Account (as defined below) or any Collateral
(collectively, the Purchased Securities, Custodial Account and the Collateral,
the “Protected Items”).

For the avoidance of doubt, the notice requirements contained in Paragraph 10(l)
shall apply to all Events of Default contained in this Annex I.

 

(d) Party B Incurrence of Debt. Party B shall not incur, acquire, issue or
otherwise become an obligor of any indebtedness except to the extent such
indebtedness is expressly permitted under this Agreement; provided, nothing in
this clause (d) shall affect Party B’s right to execute transactions under the
Revolving Credit Agreement.

 

(e)

Initial Adjusted Net Worth. (i) On the date hereof, the Adjusted Net Worth of
the Initial Assets is at least $600,000,000, (ii) on the date that is 60 days
after the date hereof, the Adjusted Net Worth of the Collateral is at least
$814,000,000 and (iii) on

 

10



--------------------------------------------------------------------------------

  October 24, 2013 (the “Amendment Effective Date”) the Adjusted Net Worth of
the Collateral is at least $720,000,000.

 

(f) Adjusted Net Worth Calculations and Valuation Updates. Party B shall
calculate a valuation of the Adjusted Net Worth of the Collateral as often as
reasonably possible, and in no event less often than necessary to provide a new
valuation thereof for each valuation update required pursuant to this paragraph.
Each such calculation shall be executed in accordance with the Fair Market Value
Calculation Procedures in Annex II, as such procedures may be amended with the
express written consent of Party A. Party B shall provide Party A on a
(i) weekly basis, and (ii) daily upon a valuation of the Adjusted Net Worth
equal to or lesser than the Collateral Minimum until such deficiency is cured,
in each case, a summary of the Collateral Assets (such summary, a “Valuation
Update”) and the Adjusted Net Worth of the entire Collateral and each Collateral
Asset. Each Valuation Update shall be provided in form substantially similar to
Annex III; provided, that in no event shall Party B be required to obtain a more
recent valuation with respect to any Collateral Asset valued pursuant to clause
(B)(2) of Annex II hereof (the “Non-Quoted Asset”) so long as (1) Party B shall
have previously received a valuation with respect to such Non-Quoted Asset
provided by an Independent Valuation Firm pursuant to the Fair Market Value
Calculation Procedures in Annex II less than four months prior to the date of
such Valuation Update or (2) such Non-Quoted Asset was valued pursuant to the
proviso in clause (B)(2) of Annex II.

 

(g) Collateral Minimum. The Adjusted Net Worth of the Collateral will, at all
times, exceed (i) on the date hereof until the date that is 60 days after the
date hereof, $600,000,000, (ii) on or after the date that is 60 days after the
date hereof until the Amendment Effective Date, $678,000,000 and (iii) on and
after the Amendment Effective Date, $648,000,000 (subclauses (i), (ii) and
(iii), collectively, the “Collateral Minimum”).

 

(h) Defense of Title. Party B (a) warrants and will defend the right, title and
interest of Party A in and to all Protected Items against all adverse claims and
demands of all persons whomsoever and will do so on Party A’s demand and
(b) shall not, at any time create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Protected Items other than
Permitted Liens.

 

(i) Preservation of Protected Items. Party B shall do all things necessary to
preserve the Protected Items so that Party B’s rights, title and interest in, to
and under such Protected Items remain subject to a first priority perfected
security interest hereunder. Without limiting the foregoing, Party B will comply
in all material respects with all applicable laws, rules and regulations of any
governmental authority applicable to Party B or relating to the Protected Items
and cause the Protected Items to comply in all material respects with all
applicable laws, rules and regulations of any such governmental authority. To
the extent within Party B’s control, Party B will not allow any default to occur
for which Party B is responsible under any Protected Items and Party B shall
fully perform or cause to be performed when due all of its obligations under any
Protected Items. For the avoidance of doubt, any non-compliance by Party B with
any applicable laws, rules or regulations shall be considered non-compliance in
a material respect if such non-compliance causes, directly or indirectly, the
occurrence of any cost, legal or regulatory issue or burden or any other adverse
effect on Party A and/or its affiliates.

 

(j)

Inspection Rights. Party B will permit Party A or any representatives designated
by Party A, upon reasonable prior notice, to visit and inspect its books and
records at

 

11



--------------------------------------------------------------------------------

  such reasonable times and as often as reasonably requested by Party A;
provided that Party B shall be entitled to have its representatives and advisors
present during any inspection of its books and records.

 

(k) Audit Rights. Party B will permit any representatives designated by Party A
(including any consultants, accountants, lawyers and appraisers) to conduct
evaluations and appraisals of the Collateral and the Adjusted Net Worth of the
Collateral, all at such reasonable times and as often as reasonably requested
and at the cost of Party B.

 

(l) Recharacterization. In the event any Transaction is recharacterized as a
secured financing of the Purchased Securities, the provisions of this Agreement
are effective to create in favor of Party A a valid security interest in all
rights, title and interest of Party B in, to and under the Purchased Securities
and, in such event, Party A shall have a valid security interest in the
Purchased Securities.

 

(m) Litigation. As of the date hereof, there are no actions, suits or
proceedings at law or in equity or before any court, tribunal, governmental
body, agency or official or any arbitrator (collectively, “Actions”) pending, or
to Party B’s knowledge, threatened against Party B that affect the legality,
validity or enforceability against Party B of this Agreement or Party B’s
ability to perform its obligations under this Agreement; on any date following
the date hereof, there are no Actions pending, or to Party B’s knowledge,
threatened against Party B that could reasonably be expected to that affect the
legality, validity or enforceability against Party B of this Agreement or Party
B’s ability to perform its obligations under this Agreement or otherwise result
in a material adverse effect on Party A’s rights hereunder or constitute an
Event of Default under this Agreement.

 

(n) True and Complete Disclosure. All applicable information that is furnished
in writing by or on behalf of Party B to Party A in connection with this
Agreement and any other transaction documents and the transactions contemplated
hereby is, and will be, as of the date of the information, true, accurate and
complete in every material respect.

 

(o) Restricted Payments. So long as this Agreement or any Transaction hereunder
is outstanding or all obligations hereunder are not fully satisfied, Party B
will not declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except that Party B may declare and pay or transfer:

(i) distributions to any Member (as defined in the LLC Agreement) of Party B in
cash or Collateral Assets where such distribution is payable solely from
(x) income or dividends received by Party B on the Collateral, (y) monies
representing capital appreciation received with respect to Collateral that has
matured or has been transferred pursuant to this Agreement, or (z) any
Collateral, regardless of the applicability of clause (x) or (y), if after such
distribution the Adjusted Net Worth of the Collateral would be at least equal to
$720,000,000) (except that (i) for a period from 60 days after the date hereof,
such limit shall be $678,000,000 and (ii) for a period from and after 60 days
after the date hereof until the Amendment Effective Date, such limit shall be
$814,000,000); provided, Party B is prohibited from making any distribution in
accordance with this subclause (i) unless immediately prior to and immediately
after giving effect to such distribution the Adjusted Net Worth of the
Collateral will be greater than the Collateral Minimum;

 

12



--------------------------------------------------------------------------------

(ii) payments to purchase Collateral Assets meeting the Investment Guidelines
and the terms of Section 8(b) of this Annex I; provided, Party B is prohibited
from making any purchase in accordance with this subclause (ii) unless
immediately prior to and immediately after giving effect to such purchase the
Adjusted Net Worth of the Collateral will be greater than the Collateral
Minimum;

(iii) payments of (1) operating expenses and governmental and regulatory fees,
and (2) fees, expenses and indemnities payable under the LLC Agreement or the
Collateral Management Agreement; provided, Party B is prohibited from making any
distribution in accordance with this subclause (iii)(2) unless immediately prior
to and immediately after giving effect to such distribution the Adjusted Net
Worth of the Collateral will be greater than the Collateral Minimum; and

(iv) payments of the purchase price for any assets sold to Party B by FS
Investment Corporation pursuant to the Asset Transfer Agreement (such assets,
“Sold Assets”) by transferring Collateral Assets then owned by Party B to FS
Investment Corporation having a Fair Market Value at the time of such transfer
equal to the Fair Market Value of the Sold Asset transferred to Party B as of
the date of acquisition of such Sold Asset (such value, the “Initial Fair Market
Value”); provided, however, that in the case of Collateral Assets that
previously were sold to Party B by FS Investment Corporation (each, a “Prior
Sold Asset”), the Initial Fair Market Value of such Prior Sold Asset to be
transferred to FS Investment Corporation as part of the purchase price, when
aggregated with the Initial Fair Market Value of all other Prior Sold Assets
previously transferred to FS Investment Corporation as part of the purchase
price of Sold Assets, is less than or equal to 10% of the aggregate Initial Fair
Market Value as of the respective date of acquisition of all Prior Sold Assets
at any time hereunder.

For the avoidance of doubt, any breach of these representations shall be
considered an Event of Default under Paragraph 10(a)(vii) of the Agreement.

 

7. Custodial Account. On or prior to the date hereof, Party A and Party B shall
establish at the Custodian an account (the “Custodial Account”) held in the name
of the Custodian, for the benefit of Party A, as secured party hereunder, in
accordance with this Agreement and any account control agreement or other
necessary documentation. Party A and Party B hereby agree that (i) FS Investment
Corporation shall directly transfer the Initial Assets into the Custodial
Account pursuant to the Asset Transfer Agreement, and (ii) upon Party B
receiving or having possession of any Further Assets, Party B shall promptly
deposit such Further Assets into the Custodial Account. No Collateral may be
transferred from the Custodial Account except with the express written consent
of Party A or in accordance with a permitted Restricted Payment pursuant to
Section 6(o) of this Annex I. Any transfers by Party A of Collateral from the
Custodial Account, or of Collateral that is required to be deposited into the
Custodial Account pursuant to this Section 7, will be deemed null and void
unless expressly permitted under the terms of this Agreement or Party A has
given express written consent to such transfer. Party B agrees to provide all
necessary cooperation, including entering into all relevant commercially
reasonable documentation, for Party A to establish and maintain a perfected
security interest in the Custodial Account and all Collateral deposited therein.
Upon the termination of this Agreement and payment in full of obligations
hereunder, Party A shall transfer to Party B ownership of the Custodial Account
and all Collateral (if any) deposited therein.

 

13



--------------------------------------------------------------------------------

8. Asset Transfer Agreement and Investment Guidelines.

 

(a) Asset Transfer Agreement: Party B hereby grants to Party A all of its right,
title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, the Asset Transfer Agreement.

 

(b) Investment Guidelines: Notwithstanding anything herein to the contrary,
Party B and Party A agree that Party B shall not purchase, sell or accept as a
contribution any assets unless such assets and such purchase, sale or
contribution are each permitted in accordance with the Investment Guidelines
(the “Investment Guidelines”) contained in Annex IV hereof. Further, Party B
shall be prohibited from undertaking any purchase, sale or contribution of any
asset unless (i) such transaction does not adversely affect Party A’s security
interest in any other Collateral Asset or the Collateral generally, (ii) any
assets received in exchange for Collateral are Collateral Assets governed by
Party A’s security interest hereunder and (iii) such transaction is executed on
terms equivalent to those in a transaction completed on an arm’s length basis
and at a price equal to the market value of the relevant asset.

 

9. Definitions. The following definitions are incorporated herein:

 

(a) “Adjusted Net Worth” on any date of determination is the Fair Market Value
of the Collateral in the Custodial Account at such time; provided, the Fair
Market Value of the Collateral will be adjusted by establishing a value of $0
for any Collateral in excess of the following criteria (the “Concentration
Limitations”):

 

  (i) 8% Maximum – assets from one Obligor; provided, the Collateral may include
12% of assets of two separate Obligors and the Collateral may include 13% of
assets of one Obligor;

 

  (ii) 15% Maximum – Performing Common Equity, Preferred Stock and Structured
Finance Obligations and Finance Leases;

 

  (iii) 7.5% Maximum – Structured Finance Obligations and Finance Leases;

 

  (iv) 10% Maximum – Participations;

 

  (v) 0% Maximum – Uncovered Revolving or Delayed-Draw Assets; Non-Performing
Common Equity; Derivatives Transactions; debt or equity of affiliates of Party B
(including haircut of the repo); and

 

  (vi) 50% Maximum – Collateral that is not Bank Loans (i.e., Bank Loans must
constitute at least 50% of the Collateral).

 

(b) “Asset Transfer Agreement” means the Asset Transfer Agreement, dated as of
September 26, 2012, between FS Investment Corporation and Party B, as amended
from time to time.

 

(c) “Bank Loans” means debt obligations (including, without limitation, term
loans, debtor-in-possession financings, and other similar loans and investments)
which are generally documented under a loan or credit facility.

 

(d) “Collateral Management Agreement” means the Collateral Management Agreement,
dated as of September 26, 2012, between FS Investment Corporation and Party B,
as amended from time to time.

 

14



--------------------------------------------------------------------------------

(e) “Covered Revolving or Delayed-Draw Assets” means a Revolving or Delayed-Draw
Asset where any undrawn or unfunded amount is fully collateralized in cash.

 

(f) “Custodian” means State Street Bank and Trust Company, a Massachusetts trust
company.

 

(g) “Derivatives Transactions” means any transaction that is a contract,
agreement, swap, future, forward, option, swaption, repurchase agreement,
reverse repurchase agreement, securities lending agreement, collar, floor, or
other transaction recognized as a derivative that has a valuation based, in
whole or in part, on the value of, any interest in, or any qualitative measure
or the occurrence of any event relating to, one or more commodities, securities,
currencies, interest or other rates, or other assets; provided, this Agreement
shall not be considered a Derivatives Transactions for the purposes hereof.

 

(h) “Fair Market Value” has the meaning given such term in Annex II.

 

(i) [Reserved].

 

(j) “Independent Valuation Firm” means Houlihan, Lokey, Howard & Zukin Inc.,
Duff & Phelps Corporation, Valuation Research Corporation, Murray, Devine &
Company, CBIZ, Inc., Capstone Valuation Services, LLC and any other firm
approved by Party A in its reasonable discretion.

 

(k) “LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Party B, dated as of September 26, 2012, among FS Investment
Corporation and the Independent Managers (as defined therein), as amended from
time to time.

 

(l) “Non-Performing Common Equity” means common stock (other than Preferred
Stock) and warrants of an issuer having any debt for borrowed money outstanding
that is ninety or more days past due or has been placed in non-accrual status.

 

(m) “Obligor” means, with respect to any Collateral Asset hereunder, (a) the
issuer, obligor or guarantor with respect to such Collateral Asset or (b) any
subsidiary, affiliate or parent company of such issuer, obligor or guarantor.

 

(n) “Participation” means temporary participations in a Loan in accordance with
standard LSTA terms granted to the Issuer in connection with the settlement of
the assignment of such Loan.

 

(o) “Performing Common Equity” means common stock (other than Preferred Stock)
and warrants of an issuer with no debt for borrowed money outstanding or whose
outstanding debt for borrowed money is neither ninety or more days past due nor
has been placed in non-accrual status.

 

(p) “Permitted Liens” means (i) liens granted to Party A in accordance with this
Agreement; (ii) liens with respect to taxes, assessments and other governmental
charges or levies for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been set aside in accordance with U.S. generally accepted
accounting principles; and (iii) any other lien approved in writing by Party A.

 

15



--------------------------------------------------------------------------------

(q) “Preferred Stock,” means capital stock of any entity of any class or classes
(however designated) that ranks prior, as to the payment of dividends or as to
the distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such entity, to any shares (or other interests) of
other equity of such entity, and shall include, without limitation, cumulative
preferred, non-cumulative preferred, participating preferred and convertible
preferred equity.

 

(r) “Restricted Payment” means a dividend or any other distribution (whether in
cash, securities or other property) with respect to any shares of equity or
otherwise, or any payment (whether in cash, securities or other property), to
any party other than Party A or as otherwise permitted under this Agreement.

 

(s) “Revolving Credit Agreement” means the Revolving Credit Agreement, dated as
of July 21, 2011, between FS Investment Corporation and Party B, as amended from
time to time.

 

(t) “Revolving or Delayed-Draw Assets” means any loan or other borrowing
pursuant to which the holder may be required to make future advances to the
borrower.

 

(u) “Structured Finance Obligations and Finance Leases” means any obligation
issued by a special purpose vehicle and secured directly by, referenced to, or
representing ownership of, a pool of receivables or other financial assets of
any obligor, including collateralized debt obligations (cash-flow or synthetic)
and mortgaged-backed securities, or any finance lease.

 

(v) “Uncovered Revolving or Delayed-Draw Assets” means any Revolving or
Delayed-Draw Asset that is not a Covered Revolving or Delayed-Draw Asset.

 

10. General

 

(a) A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

 

(b) In the event of any discrepancy between this Agreement and the preprinted
terms of the Global Master Repurchase Agreement 2000 Version published by The
Bond Market Association and ISMA (the “TBMA”) (other than the terms of this
Annex I and Annex II) the terms of the TBMA shall prevail.

 

16



--------------------------------------------------------------------------------

ANNEX III

FORM OF VALUATION UPDATE

Date of Valuation Update:             , 20    

 

Collateral Asset

   Par /
Shares    Fair
Market
Value    Adjusted Net Worth                                                     
     Total Adjusted Net Worth: $[            ]   

 

Concentration Limitations

   Actual*     Min*     Max*     Test  

Bank Loans

     [    ] %      50.0 %        [pass/fail]   

Single Obligor (Largest)

     [    ] %        13.0 %      [pass/fail]   

Single Obligor (Second Largest)

     [    ] %        12.0 %      [pass/fail]   

Single Obligor (Third Largest)

     [    ] %        12.0 %      [pass/fail]   

Single Obligor (Fourth Largest)

     [    ] %        8.0 %      [pass/fail]   

Structured Finance Obligations / Finance Leases

     [    ] %        7.5 %      [pass/fail]   

Performing Common Equity + Preferred Stock + Structured Finance Obligations /
Finance Leases

     [    ] %        15.0 %      [pass/fail]   

Participations

     [    ] %        10.0 %      [pass/fail]   

Assets other than as specified above

     [    ] %        0.0 %      [pass/fail]   

 

* all percentages as a portion of Adjusted Net Worth

 

17